The plaintiff's intestate was employed by defendant in a lumber yard operated and conducted by the latter in the city of New York. On or about January 20th, 1913, the intestate while in the act of ascending to the top of a pile of lumber fell and as a result thereof was killed. The present action was brought under the Employers' Liability Act to recover damages for the death of the intestate by reason of the alleged negligence of defendant in the plant, ways and appliances which were alleged to have been in an improper condition, unsafe and unsuitable for the work the intestate was directed to perform and by reason of direction of the superintendent in orders to the intestate to proceed to such unsafe place and ways to perform the work.
The plaintiff recovered a verdict at the Trial Term. A motion for a new trial was made by defendant on all the grounds stated in section 999 of the Code, except as to the amount of damages. The judgment entered upon the verdict for plaintiff was reversed by the Appellate Division and the complaint dismissed on the ground plaintiff failed to show negligence on the part of the *Page 152 
defendant and that the death of the intestate was caused by his own negligence.
The lumber business is conducted by defendant upon an extended scale. In the yard in which the intestate was employed, generally speaking there were from three hundred to four hundred piles or stacks of lumber. The stack of lumber in question was about twenty-five or twenty-six feet high, about eighteen feet in width and from fourteen to fifteen feet long, composed of timber three by nine inches and from fourteen to fifteen feet in length. As shown by the evidence adduced on behalf of plaintiff the customary way of piling such lumber is to place a foundation underneath the front of the pile, which elevates the front about eight inches higher than the rear end, thus providing a sloping surface to prevent water lodging on the lumber and destroying it. Every eight or ten courses of timbers are crossed to admit of air to prevent decay. The sides and face or front of the pile were perpendicular. The rear of the pile was not regular and even like the front and sides, but, by reason of the varying and different lengths, was uneven. The front of the stack of timber where the accident occurred, referred to in the evidence as "A," faced the west or Avenue A; the rear faced the east or river; the south faced Ninety-third street. Northeasterly of the stack in question was a stack of lumber referred to in evidence as "P." The southwest corner of the latter stack started some few feet southerly of and near to the northeast corner of stack "A" in question and quite close to the same and ran in a northerly direction. The space south of pile "P" and east of pile "A" was vacant.
On the day of the accident one Dinnin was directed, as testified by him, by either the superintendent or Davitt, the foreman, to load a truck with timber from stack "A" and the intestate was directed to assist him. The sub-boss, or foreman, was called by the defendant and *Page 153 
testified it was he who gave the orders to Dinnin and the intestate. Dinnin went to the northeast corner of stack "A" and climbed to the top of the stack by straddling his feet from stack "A" to the stack "P" as far as he could work his way up until he reached a projecting piece of timber near the top and finally landed on top of pile "A." In the meantime the intestate remained on the ground. Dinnin was handing down pieces of timber to the intestate and the latter was engaged in passing the timber to a truck driver who was on the southerly side near to the southeast corner of stack "A." Dinnin called to the intestate to come to his assistance on top of the pile of timber. Thereupon the intestate started to climb upon the easterly or rear end of the stack near to the southeast corner, the only side of which stack the ends of the timbers were uneven. He reached a point about seven or eight feet from the top of the stack, and had placed his hands on the top and was feeling around for a footing when he slipped, fell backward, struck some lumber near the corner and was killed.
A number of witnesses were called to testify on behalf of the plaintiff as to the usual and customary way of piling timber such as that which constituted pile "A" where the accident occurred. Having described the foundation and method of piling as hereinbefore referred to, the witnesses stated that the usual and customary way was after the stack had reached a point about four feet from the ground a step is made, that is a piece of timber is left protruding from the stack about two feet starting from one corner on the front side of the pile, the next step protruding in the same way, about eighteen inches to two feet apart, like a stairway and would so run until the steps reached the opposite corner of the pile when they are reversed and continued until within eighteen inches or two feet of the top. *Page 154 
Evidence was also offered on behalf of the plaintiff tending to show that no steps of any description were upon the stack or pile "A" where plaintiff was directed to work. The only place on the stack on which he could ascend was on the rough ends on the rear.
At the close of the case the evidence was sufficient to permit the jury to find that the intestate was directed to assist Dinnin in removing timber from the stack; that the usual and customary way in which an employee would reach the top of a stack of lumber like the one in question had not been provided by the defendant; that the intestate in attempting to carry out the instructions given him climbed up on the rear end of the stack of lumber where the lengths of the timbers were to some extent uneven and projected; that he fell while attempting to reach and draw himself to the top of the stack, and met his death by reason of a defect in the ways and plant of the employer.
It was for the jury to say whether or not defendant should in the exercise of reasonable care have provided steps upon any one of the three perpendicular sides of the stack of timber, or whether the way provided was safe.
The evidence on the part of the defendant would also require the holding that there was a question of fact for the jury as to the negligence of the defendant. The fact that defendant had not provided any means upon the stack whereby an employee could ascend to the top of the stack of lumber was not controverted by defendant's witnesses, but evidence was adduced from them that when the timber is of one length it is customary to have steps, but if the timber is of different length the men utilize the long lengths in the back to go up. The better method of putting steps in every pile of lumber where it is possible to put them on is "a matter of judgment." The witness Johnson, superintendent of *Page 155 
defendant, testified that steps are placed on stacks when timbers are of one length but if different lengths steps are not employed as a man can climb up on projecting pieces.
The jury found that defendant was guilty of negligence. The remaining question is, was the intestate guilty of negligence as a matter of law. The burden of proof upon the question of contributory negligence rested upon the defendant. The case on the part of the plaintiff was sufficient, prima facie, to establish defendant's negligence. The evidence offered on behalf of plaintiff was not uncertain or susceptible of a conclusion that the intestate was lacking in the exercise of reasonable care at the time of the accident. Death had closed his lips and the evidence of witnesses to the accident did not tend to disclose that he was careless. The fact that he was injured by reason of using the way the defendant had furnished him does not justify the inference of contributory negligence on his part. (Maloney
v. Cunard Steamship Co., Ltd., 217 N.Y. 278; Seyford v.Southern Pacific Company, 216 N.Y. 613.) The questions of negligence of the defendant and of the intestate were properly submitted to the jury. The defendant upon a motion for a new trial did not question the amount of the recovery or suggest that the same was excessive.
Other evidence in the case as to the presence of ladders on the premises and steps upon a pile of lumber north of pile "P" whereby one could ascend to a pile and then cross to pile "P" and thence climb up to pile "A" does not change the fact that questions of negligence and contributory negligence were still for the jury.
The judgment of the Appellate Division should be reversed and new trial granted, costs to abide event.
HISCOCK, Ch. J., COLLIN, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Judgment reversed, etc. *Page 156